                  Case 1:20-cv-11063-SHS Document 13 Filed 04/19/21 Page 1 of 2




                                                                                                               WWW . RIVKIN RADLER . C,QM
                     AT T ORNEYS A T L AW
                                                                                                               25 Ma in Street
                                                                                                               Court Plaza North, Suite 501
                                                                                                               Hackensack, NJ 07601-7082
GREGOR Y 0. MILLER
                                                                                                               T 201.287.2460 F 201 .489 .0495
P AR TNER
(201) 287-2474
grego ry . m ille r @ri v ki n . com

                                                                    April 16, 2021

VIAECF                                                                                               MEMO ENDORSED
Hon. Sidney H. Stein
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

             Re:               Alkem Laboratories Ltd. et al v. Deva Holdings A.S.
                               Docket No. 1:20-cv-l1063-SHS
                               RR File No. : 420-8

Dear Judge Stein:

        This firm represents Plaintiffs Alkem Laboratories Ltd. and Ascend Laboratories, LLC in the
above-referenced matter. Pursuant to Rule l .E of the Court's Individual Practices, we write to request
an adjournment of the initial pretrial conference currently scheduled for April 20, 2021. This is
Plaintiffs' second request to adjourn the initial conference.

        On December 30, 2020, the day we filed the Complaint, we sent a request for a waiver of service
to Defendant Deva Holdings A .S., but to date we have yet to receive a response to our original requests
or follow-up inquiries.

       Therefore, we have determined that Plaintiffs should serve process under the Hague Service
Convention. We have been informed by our process server that Hague service in Turkey, where
Defendant is located, could take up to six months, and therefore we respectfully request that the initial
conference be adjourned 60 days (to June 21 , 2021), at which time we will update the Court on the
progress of the service process.

             We thank the Court for its consideration in this matter.

                                                                    Respectfully submitted,

                                                                    RIVKIN RADLER LLP

                                                                    s/ Gregory D. Miller

                                                                    Gregory D. Miller

cc: All counsel ofrecord (via ECF)

  66 South Pearl Street, 11 th Floor     477 Madison Avenue                    2649 South Road                        926 RXR Plaza
  Albany, NY 12207-1533                  New York, NY 10022-5843               Poughkeepsie, NY 12601-6843            Uniondale, NY 11556-0926
  T 518.462 .3000 F 518.462.4199         T 212.455 .9555 F 212.687.9044        T 845.473.8100 F 845.473.8777          T 516.357.3000 F 516.357.3333
       5228032 .vl
  Case 1:20-cv-11063-SHS Document 13 Filed 04/19/21 Page 2 of 2




Alkem Laboratories Ltd. et al v. Deva Holdings A.S., 1:20-cv-11063-SHS



The conference is adjourned to June 21, 2021, at 11:00 a.m.

Dated: New York, New York

       April 19, 2021
